
	
		I
		112th CONGRESS
		2d Session
		H. R. 4624
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2012
			Mr. Bachus (for
			 himself and Mrs. McCarthy of New York)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Investment Advisers Act of 1940 to provide
		  for the registration and oversight of national investment adviser
		  associations.
	
	
		1.Short titleThis Act may be cited as the
			 Investment Adviser Oversight Act of
			 2012.
		2.Registration and
			 oversight of national investment adviser associationsThe Investment Advisers Act of 1940 (15
			 U.S.C. 80b–1 et seq.) is amended by inserting after section 203A the following
			 new sections:
			
				203B.Registration
				of national investment adviser associations
					(a)Registration
				requirementExcept as provided in subsection (b), it shall be
				unlawful for any investment adviser registered under section 203 or that is
				regulated or required to be regulated as an investment adviser in a State in
				which it maintains its principal office and place of business to make use of
				the mails or any means or instrumentality of interstate commerce in connection
				with the person’s business as an investment adviser unless the investment
				adviser has applied to be a member of a registered national investment adviser
				association registered in accordance with this section and section 203C within
				the time period provided by the Commission under subsection (f). No investment
				adviser shall be required to be a member of more than one registered national
				investment adviser association.
					(b)ExemptionsThe
				provisions of subsection (a) shall not apply to the following investment
				advisers:
						(1)Any investment adviser one or more of whose
				clients is an investment company registered under the Investment Company Act of
				1940.
						(2)Any investment
				adviser that has total assets under management 90 percent or more of which are
				attributable individually or in the aggregate to one or more of the following
				persons with which the investment adviser has entered into a written investment
				advisory agreement:
							(A)A client that is
				not in the United States in accordance with the definitions in
				section 202.
							(B)A qualified
				purchaser as defined in section 2(a)(51) of the Investment Company Act of
				1940.
							(C)An issuer that
				would be an investment company, as defined in section 3 of the Investment
				Company Act of 1940, but for section 3(c)(10) of that Act.
							(D)An issuer that
				would be an investment company, as defined in section 3 of the Investment
				Company Act of 1940, but for section 3(c)(11) of that Act.
							(E)A private
				fund.
							(F)An issuer that
				would be an investment company, as defined in section 3 of the Investment
				Company Act of 1940, but for section 3(c)(5)(C) of that Act.
							(G)An issuer that
				would be an investment company, as defined in section 3 of the Investment
				Company Act of 1940, but for Rule 3a–7 issued under that Act (17 C.F.R.
				270.3a–7).
							(H)A company that has
				elected to be a business development company pursuant to section 54 of the
				Investment Company Act of 1940 and has not withdrawn its election.
							(I)An investment
				adviser registered under section 203 or that is regulated or required to be
				regulated as an investment adviser in a State in which it maintains its
				principal office and place of business.
							(J)A broker or dealer
				registered under section 15 of the Securities Exchange Act of 1934; and
							(K)An employees’
				securities company that has been granted an exemption under section 6(b) of the
				Investment Company Act of 1940 and any such company that has filed an
				application for an exemption under that section and that, under Commission
				rule, is exempt pending final determination of such application by the
				Commission.
							(3)Any investment
				adviser that is controlling, controlled by, or under common control with one or
				more investment advisers described in paragraph (1) or (2) (hereafter referred
				to as affiliated investment advisers) if the affiliated
				investment advisers and all such investment advisers described in such
				paragraph, have combined assets under management 90 percent or more of which
				are attributable to one or more of the types of clients described in paragraph
				(1) and subparagraphs (A) through (K) of paragraph (2), unless the Commission,
				by order, determines that such affiliated investment adviser is an independent
				affiliate.
						(4)Any investment
				adviser that is a member of any other national investment adviser association
				registered with the Commission.
						(5)Any other
				investment adviser or class of investment advisers that the Commission may
				exempt by rule or regulation consistent with section 206A.
						(c)Independent
				affiliate definition and determination
						(1)DefinitionFor
				purposes of subsection (b)(3), the term independent affiliate
				means any affiliated investment adviser with compliance programs, operations,
				and businesses that are sufficiently independent from those of the investment
				advisers described in subsection (b)(1) or (2) that membership by any such
				affiliated investment adviser in a registered national investment adviser
				association is necessary in the public interest and for the protection of
				investors or in furtherance of the purposes of this title.
						(2)DeterminationThe Commission’s determination under such
				subsection (b)(3) shall be made by order at the earlier of 180 days from
				receipt by the Commission of a request from any national investment adviser
				association or investment adviser for such a determination, or the date of the
				first on-site examination of such affiliated investment adviser conducted by
				the Commission after the date of enactment of this section. The Commission may,
				by order, determine that an investment adviser that the Commission had
				previously determined to be an independent affiliate is no longer an
				independent affiliate due to changes in its compliance programs, operations, or
				businesses.
						(3)NotificationThe
				Commission shall promptly notify all national investment adviser associations
				of any determination that an investment adviser is an independent affiliate. In
				addition to the authority to determine by order that a particular investment
				adviser is an independent affiliate, the Commission shall have authority from
				time to time to exempt by rule, regulation or order, any class of investment
				advisers that the Commission determines are independent affiliates.
						(d)Procedure for
				registrationAn association of investment advisers may be
				registered as a national investment adviser association by filing with the
				Commission an application for registration in such form, and containing the
				rules of the association and such other information and documents, as the
				Commission, by rule, may prescribe as necessary or appropriate in the public
				interest or for the protection of investors or otherwise in furtherance of the
				provisions of this title.
					(e)Requirements for
				registrationAn association of investment advisers shall not be
				registered as a national investment adviser association unless the Commission
				determines that—
						(1)such association
				is so organized and has the capacity to be able to carry out the purposes of
				this title and to enforce compliance by its members and persons associated with
				its members with the provisions of this title, the rules and regulations
				thereunder, and the rules of the association; and
						(2)the rules of the
				association—
							(A)assure a fair
				representation of the public interest and the association’s members in the
				selection of the association’s board of directors and the administration of its
				affairs and provide that a majority of its directors shall not be associated
				with any member of the association or other self-regulatory organization
				registered under the Securities Exchange Act of 1934, or any investment
				adviser, broker, or dealer;
							(B)are designed to
				prevent fraudulent and manipulative acts and practices, to protect investors
				and the public interest, and to promote business conduct standards for its
				members consistent with their obligations to investors under this title and the
				rules thereunder and are not designed to impose any schedule or fixed rates of
				fees to be charged by its members or to regulate by virtue of any authority
				conferred by this title matters not related to the purposes of this title or
				the administration of the association;
							(C)are necessary in
				furtherance of, and are consistent with, the principles and provisions of this
				title and the rules thereunder, and the fiduciary standards applicable to
				investment advisers under this title or State law, and do not unnecessarily
				duplicate, overlap, or conflict with any existing provision of this title or
				the rules thereunder;
							(D)are necessary or
				appropriate in light of the business of registered investment advisers and do
				not impose any burden on the ability of members to compete in the market for
				financial services that is not necessary or appropriate in the public interest
				or for the protection of investors or otherwise in furtherance of the
				provisions of this title;
							(E)provide for
				periodic examinations of its members and persons associated with its members to
				determine compliance with the applicable provisions of this title, the rules
				and regulations thereunder, and the rules of the association, and for
				consultation with the Commission in the development of such an examination
				program, except that the association—
								(i)shall not conduct
				periodic examinations of any investment adviser in a State—
									(I)in which the
				investment adviser is regulated or required to be regulated and maintains its
				principal office and place of business; and
									(II)that has adopted
				a plan to conduct an on-site examination of all such investment advisers on
				average at least once every four years (hereafter referred to as a State
				examination plan); and
									(ii)may conduct
				examinations for cause of any such investment adviser that is a member of the
				association and may conduct a periodic examinations of any such investment
				adviser that is a member of the association and that is also registered as a
				broker or dealer under section 15 of the Securities Exchange Act of 1934 or
				that is controlling, controlled by, or under common control with such a broker
				or dealer;
								(F)provide for the
				equitable allocation of reasonable dues, fees, and other charges among members
				and other persons using any facility or system that the association operates or
				controls;
							(G)provide for the
				issuance by the association of an annual report on the operations, performance,
				and financial condition of the association and any financial arrangement
				between the association and any company directly controlling, controlled by, or
				under common control with the association, and for the submission of the report
				to the Commission and for the publication of the report;
							(H)establish
				appropriate procedures and criteria for investment advisers to become members
				of the association;
							(I)establish
				appropriate procedures to register persons associated with members, to require
				supervisory systems for members and persons associated with members, and to
				discipline its members and persons associated with its members for violations
				of the provisions of this title or the rules and regulations thereunder, and
				the rules of the association;
							(J)provide for
				substantively equivalent regulation and oversight of members and associated
				persons of members, including with respect to business conduct requirements and
				examinations, as provided under the rules of any other national investment
				adviser association registered with the Commission; and
							(K)require the association to—
								(i)implement and
				maintain a comprehensive information security program that meets
				administrative, technical, and physical safeguards as the Commission shall by
				rule determine, and that contains strong and risk-based information security
				controls to protect all information that the association is required to protect
				from unauthorized internal or external disclosure or dissemination (including,
				without limitation, a member’s confidential or proprietary information, or
				examination or inspection reports and documents prepared by the association or
				other regulatory authority);
								(ii)obtain, every 3
				years, a comprehensive, independent review of the association’s information
				security program and the association’s compliance with its information security
				policies and procedures conducted by an independent reviewer who is qualified
				data security professional;
								(iii)within 45 days
				after the receipt of such independent reviewer’s report on the association’s
				information security program and the association’s compliance with its security
				policies and procedures, submit the annual report to the Commission together
				with the independent reviewer’s attestation in writing that addresses—
									(I)whether the
				association’s information security policies and procedures conform to the
				Commission’s information security standards;
									(II)whether the
				strength of the association’s information security controls meet recognized
				industry standards;
									(III)whether the
				independent reviewer’s tests revealed any material weaknesses in the
				association’s information security controls;
									(IV)whether the
				association complies with its information security policy and procedures;
				and
									(V)any other
				requirements as the Commission may by rule determine; and
									(iv)provide notice
				promptly to the Commission, any affected member, or any affected person
				associated with any member of any unauthorized access to—
									(I)the association’s
				information systems; or
									(II)the confidential
				or proprietary information of the member or associated person.
									(f)Time period for
				membership applicationA Commission determination to permit the
				registration of a national investment adviser association shall establish a
				reasonable period of time following the effective date of such registration for
				investment advisers to apply for membership in accordance with the rules of the
				association.
					(g)Rules of
				construction
						(1)Non-preemption
				of State authorityNothing in this section shall be construed to
				limit or detract from or otherwise preempt the authority of any State
				securities commission (or any agency or office performing similar functions) to
				adopt rules, investigate possible violations of State law, initiate enforcement
				proceedings, or otherwise regulate any investment adviser that is subject to
				State authority under section 203A(a).
						(2)Information
				sharingNothing in this Act shall be construed to limit the
				authority of any national investment adviser association, whether or not it is
				also a self-regulatory organization registered under the Securities Exchange
				Act of 1934, to share any information in its possession with a Federal, State,
				or local governmental agency, nor shall the sharing of information be construed
				to be the action of such an agency.
						(h)Annual
				conference
						(1)RequirementIn
				order to foster cooperation between national investment adviser associations
				and any association composed of duly constituted representatives of State
				governments one of whose primary assignment is the regulation of investment
				advisers within those States (hereafter referred to as State securities
				administrators association), each national investment adviser
				association shall conduct an annual conference as well as such other meetings
				as are determined necessary, to which representatives from the State securities
				administrators association and the Commission shall be invited to
				participate.
						(2)PurposeOne
				purpose of the conference shall be the discussion by the State securities
				administrators association, each national investment adviser association and
				the Commission, concerning those States that have adopted a State examination
				plan under subsection (e)(2)(E)(i) and the proposed methodology of those State
				examinations.
						(3)ReportPromptly
				following each conference, each national investment adviser association shall
				submit a report to Congress, describing those States that the State securities
				administrators association has identified as having adopted a State examination
				plan, and providing any information available to the national investment
				adviser association concerning the States’ proposed methodology of their
				examinations and the extent to which those States have been able to meet their
				previously submitted State examination plans.
						203C.Oversight of
				national investment adviser associations
					(a)Procedures for
				approval of registration
						(1)In
				generalThe Commission shall, upon the filing of an application
				for registration as a national investment adviser association pursuant to
				section 203B, publish notice of the filing and afford interested persons an
				opportunity to submit written data, views, and arguments concerning such
				application. Within 90 days of the date of publication of such notice (or
				within such longer period as to which the applicant consents), the Commission
				shall—
							(A)by order, grant
				such registration; or
							(B)institute
				proceedings to determine whether registration should be denied.
							(2)Proceedings for
				denialThe proceedings to determine whether registration should
				be denied shall include notice of the grounds for denial under consideration
				and opportunity for hearing and shall be concluded within 180 days of the date
				of publication of notice of the filing of the application for registration. At
				the conclusion of such proceedings, the Commission, by order, shall grant or
				deny registration. The Commission may extend the time for conclusion of such
				proceedings for up to 90 days if it finds good cause for such extension and
				publishes its reasons for so finding or for such longer period as to which the
				applicant consents.
						(3)Basis for
				approvalThe Commission shall grant such registration if it finds
				that the requirements of this title and the rules and regulations thereunder
				with respect to the applicant are satisfied. The Commission shall deny such
				registration if it does not make such finding.
						(4)WithdrawalA
				national investment adviser association may, upon such terms and conditions as
				the Commission, by rule, considers necessary or appropriate in the public
				interest and for the protection of investors or otherwise in furtherance of the
				purposes of this title, withdraw from registration by filing a written notice
				of withdrawal with the Commission. If the Commission finds that any national
				investment adviser association is no longer in existence or has ceased to do
				business in the capacity specified in its application for registration, the
				Commission, by order, shall cancel its registration.
						(b)Procedures for
				approval of rules and rule changes
						(1)Filing and
				publication by commission
							(A)FilingEach
				national investment adviser association shall file with the Commission, in
				accordance with such rules as the Commission may prescribe, any proposed rule
				or any proposed change in, addition to, or deletion from the rules of the
				association (in this paragraph collectively referred to as a proposed
				rule change) accompanied by a concise statement of the basis and
				purpose of, and the terms of substance of, or a description of the subjects and
				issues involved with, the proposed rule change.
							(B)Explanation and
				commentsThe national investment adviser association shall
				explain in its public filing with the Commission the nature of comments that it
				received, including those from the industry or consumer groups, concerning the
				potential costs or benefits of the proposed rule or proposed rule change, and
				shall provide a response to those comments in its public filing with the
				Commission, including an explanation of any amendments to the proposed rule or
				proposed rule change that were made in response to those comments and a
				description of significant alternatives to the proposed rule change that were
				suggested in those comments and the reasons that the national investment
				adviser association did not any propose them.
							(C)PublicationThe
				Commission shall, as soon as practicable upon the filing of any proposed rule
				change, publish notice thereof together with the terms of substance of the
				proposed rule change or a description of the subjects and issues involved. The
				Commission shall give interested persons an opportunity to submit written data,
				views, and arguments concerning such proposed rule change.
							(2)DeterminationNot
				later than 35 days after the date of publication of notice of the filing of a
				proposed rule change in accordance with paragraph (1), or within such longer
				period as the Commission may designate if it finds a longer period to be
				appropriate and publishes its reasons for so finding or as to which the
				national investment adviser association consents, the Commission shall—
							(A)by order, approve
				the proposed rule change; or
							(B)institute
				proceedings to determine whether the proposed rule change should be
				disapproved.
							(3)Proceedings for
				disapprovalThe proceedings to determine whether the proposed
				rule change should be disapproved shall include notice of the grounds for
				disapproval under consideration and opportunity for hearing and shall be
				concluded within 180 days of the date of publication of notice of the filing of
				the proposed rule change. At the conclusion of the proceedings, the Commission,
				by order, shall approve or disapprove the proposed rule change. The Commission
				may extend the time for conclusion of the proceedings for up to 60 days if it
				finds good cause for the extension and publishes its reasons for so finding or
				for such longer period to which the national investment adviser association
				consents.
						(4)Basis for
				approvalThe Commission shall approve a proposed rule change of a
				national investment adviser association if it finds that the proposed rule
				change is consistent with the requirements of this title, the rules thereunder,
				and the rules and regulations applicable to the national investment adviser
				association. The Commission shall disapprove a proposed rule change of a
				national investment adviser association if it does not make this finding. The
				Commission shall not approve any proposed rule change before the 30th day after
				the date of publication of notice of its filing, unless the Commission finds
				good cause for so doing and publishes its reasons for so finding.
						(5)Stay pending
				approvalNo proposed rule of any national investment adviser
				association, and no proposed rule change of such an association, including any
				rule or proposed rule change concerning any assessment, fee, or other charge
				imposed by the association, shall take effect unless approved by the Commission
				after public notice and opportunity for comment.
						(6)Effective
				dateNotwithstanding paragraph (5), no proposed rule of any
				national investment adviser association shall take effect within 1 year after
				the date of enactment of this section, unless the Commission determines that an
				earlier effective date is appropriate to facilitate the effective operation of
				the association’s examination or enforcement programs, the organization and
				management of the association, or the Commission’s oversight of the
				association.
						(7)Summary
				effectiveness
							(A)In
				generalNotwithstanding any other provision of this subsection, a
				proposed rule change may be put into effect summarily if it appears to the
				Commission that such action is necessary for the protection of investors or the
				safeguarding of securities or funds. Any proposed rule change so put into
				effect shall be filed promptly thereafter in accordance with the provisions of
				paragraph (1).
							(B)AmendmentsAny
				proposed rule change of a national investment adviser association which has
				taken effect under subparagraph (A) may be enforced by the national investment
				adviser association to the extent it is not inconsistent with the provisions of
				this title, the rules and regulations thereunder, and applicable Federal law.
				The Commission, by rule, may abrogate, add to, and delete from (in this
				subsection collectively referred to as amend) the rules of an
				association as the Commission considers necessary or appropriate to ensure the
				fair administration of the national investment adviser association, to conform
				its rules to requirements of this title and the rules and regulations
				applicable to such national investment adviser association, or otherwise in
				furtherance of the purposes of this title, in the manner provided for
				herein.
							(8)Notification and
				opportunity to commentThe Commission shall notify the national
				investment adviser association and publish notice of any proposed rulemaking in
				the Federal Register. The notice shall include the text of the proposed
				amendment to the rules of the association and a statement of the Commission’s
				reasons, including any pertinent facts, for commencing the proposed rulemaking.
				The Commission shall give interested persons an opportunity for a
				hearing.
						(9)Statement of
				basis for determinationA rule adopted under this subsection
				shall incorporate the text of the amendment to the rules of the association and
				a statement of the Commission’s basis for and purpose in amending such rules.
				This statement shall include an identification of any facts on which the
				Commission considers its determination to amend the rules of the association to
				be based, including the reasons for the Commission’s conclusions as to any of
				such facts which were disputed in the rulemaking.
						(10)APA rulemaking
				procedures
							(A)Except where a
				hearing is provided in paragraphs (1) through (9), rulemaking under this
				subsection shall be in accordance with the procedures specified in section 553
				of title 5, United States Code, for notice-and-comment rulemaking.
							(B)Nothing in this
				subsection shall be construed to impair or limit the Commission’s power to
				make, or to modify or alter the procedures the Commission may follow in making
				rules and regulations pursuant to any other authority under this title.
							(C)Any amendment to
				the rules of a national investment adviser association made by the Commission
				under this subsection shall be considered for all purposes of this title to be
				part of the rules of the association and shall not be considered to be a rule
				of the Commission.
							(c)Discipline of
				members
						(1)In
				generalIn any proceeding by a national investment adviser
				association to determine whether a member or person associated with a member
				should be disciplined (other than a summary proceeding pursuant to paragraph
				(3)), the national investment adviser association shall bring specific charges,
				notify the member or person associated with a member of, and give the member or
				person an opportunity to defend against, such charges, and keep a record. A
				determination by the national investment adviser association to impose a
				disciplinary sanction shall be supported by a statement setting forth—
							(A)any act or
				practice in which the member or person associated with a member has been found
				to have engaged, or which the member or person associated with a member has
				been found to have omitted;
							(B)the specific
				provision of this title, the rules or regulations thereunder, or the rules of
				the association which any such act or practice, or omission to act, violates;
				and
							(C)the sanction
				imposed and the reason for it.
							(2)Procedures and
				determinationIn any proceeding by a national investment adviser
				association to determine whether a person shall be denied membership, barred
				from becoming associated with a member, or prohibited or limited with respect
				to access to services offered by the national investment adviser association,
				the national investment adviser association shall notify the person of, and
				give such person an opportunity to be heard on, the specific grounds for
				denial, bar, prohibition, or limitation under consideration, and keep a record.
				A determination by the national investment adviser association to deny
				membership, bar a person from becoming associated with a member, or prohibit or
				limit a person with respect to access to services offered by the national
				investment adviser association shall be supported by a statement setting forth
				the specific grounds on which the denial, bar, prohibition, or limitation is
				based.
						(3)Summary
				suspension and subsequent proceduresA national investment
				adviser association may summarily—
							(A)suspend a member
				or person associated with a member who has been and is expelled or suspended
				from any self-regulatory organization or barred or suspended from being
				associated with a member of any self-regulatory organization;
							(B)suspend a member
				who is in such financial or operating difficulty that the national investment
				adviser association determines and so notifies the Commission that the member
				cannot be permitted to continue to do business as a member and serve the
				interest of investors, creditors, other members, or the national investment
				adviser association; or
							(C)limit or prohibit
				any person with respect to access to services offered by the national
				investment adviser association if subparagraph (A) or (B) is applicable to such
				person or, in the case of a person who is not a member, if the national
				investment adviser association determines that such person does not meet the
				qualification requirements or other prerequisites for such access and such
				person cannot be permitted to continue to have such access and serve the
				interest of investors, creditors, members, or the national investment adviser
				association. Any person aggrieved by any such summary action shall be promptly
				afforded an opportunity for a hearing by the national investment adviser
				association in accordance with the provisions of paragraph (1) or (2). The
				Commission, by order, may stay any such summary action on its own motion or
				upon application by any person aggrieved thereby, if the Commission determines
				summarily or after notice and opportunity for hearing (which hearing may
				consist solely of the submission of affidavits or presentation of oral
				arguments) that such stay is consistent with the public interest and the
				protection of investors.
							(d)Final
				disciplinary sanction
						(1)NoticeIf
				any national investment adviser association imposes any final disciplinary
				sanction on any member, denies membership to any applicant, or prohibits or
				limits any person in respect to access to services offered by the national
				investment adviser association, or if any national investment adviser
				association imposes any final disciplinary sanction on any person associated
				with a member, or bars any person from becoming associated with a member, the
				national investment adviser association shall promptly file notice thereof with
				the Commission and publish the notice. The notice shall be in such form and
				contain such information as the Commission, by rule, may prescribe as necessary
				or appropriate in furtherance of the purposes of this title.
						(2)ReviewAny
				action with respect to which a national investment adviser association is
				required by paragraph (1) to file notice shall be subject to review by the
				Commission, on its own motion, or upon application by any person aggrieved
				thereby filed within 30 days after the date such notice was both filed with the
				Commission and received by such aggrieved person, or within such longer period
				as the Commission may determine. Application to the Commission for review, or
				the institution of review by the Commission on its own motion, shall not
				operate as a stay of the action unless the Commission otherwise orders,
				summarily or after notice and opportunity for hearing on the question of a stay
				(which hearing may consist solely of the submission of affidavits or
				presentation of oral arguments). The Commission may establish for appropriate
				cases an expedited procedure for consideration and determination of the
				question of a stay.
						(e)Review of final
				sanction
						(1)In
				generalIn any proceeding to review a final disciplinary sanction
				imposed by a national investment adviser association on a member or a person
				associated with a member, after notice and opportunity for hearing (which
				hearing may consist solely of consideration of the record before the national
				investment adviser association and opportunity for the presentation of
				supporting reasons to affirm, modify, or set aside the sanction)—
							(A)if the Commission
				finds that such member or person associated with a member has engaged in such
				acts or practices, or has omitted such acts, as the national investment adviser
				association has found him or her to have engaged in or omitted that such acts
				or practices, or omissions to act, are in violation of such provisions of this
				title, the rules or regulations thereunder, or the rules of the association, as
				have been specified in the determination of the national investment adviser
				association, and that such provisions are, and were applied in a manner,
				consistent with the purposes of this title, the Commission, by order, shall so
				declare and, as appropriate, affirm the sanction imposed by the national
				investment adviser association, modify the sanction in accordance with
				paragraph (2), or remand to the national investment adviser association for
				further proceedings; or
							(B)if the Commission
				does not make any such finding it shall, by order, set aside the sanction
				imposed by the national investment adviser association and, if consistent with
				the purposes of this title, remand to the national investment adviser
				association for further proceedings.
							(2)Reduction or
				revocation of sanctionIf the Commission, having due regard for
				the public interest, the protection of investors, and the policies and purposes
				of this title, finds after a proceeding in accordance with paragraph (1) that a
				sanction imposed by a national investment adviser association on a member or
				person associated with a member imposes any burden on competition not necessary
				or appropriate in furtherance of the purposes of this title or is excessive or
				oppressive, the Commission may cancel, reduce, or require the revocation of
				such sanction.
						(f)Review of denial
				of membershipIn any proceeding to review the denial of
				membership in a national investment adviser association to any applicant, the
				barring of any person from becoming associated with a member, or the
				prohibition or limitation by a national investment adviser association of any
				person with respect to access to services offered by the national investment
				adviser association—
						(1)if the Commission,
				after notice and opportunity for hearing (which hearing may consist solely of
				consideration of the record before the national investment adviser association
				and opportunity for the presentation of supporting reasons to dismiss the
				proceeding or set aside the action of the national investment adviser
				association) finds that the specific grounds on which the denial, bar,
				prohibition or limitation is based exist in fact, that the denial, bar,
				prohibition, or limitation is in accordance with the rules of the association,
				and that the rules are and were applied in a manner consistent with the
				purposes of this title, the Commission, by order, shall dismiss the proceeding;
				or
						(2)if the Commission
				does not make any such finding or it finds that the denial, bar, prohibition or
				limitation imposes any burden on competition not necessary or appropriate in
				furtherance of the purposes of this title, the Commission, by order, shall set
				aside the action of the national investment adviser association and require it
				to admit the applicant to membership or participation, permit the person to
				become associated with a member, or grant the person access to services offered
				by the national investment adviser association.
						(g)Compliance
						(1)In
				generalEvery registered national investment adviser association
				shall comply with the provisions of this title, the rules and regulations
				thereunder, and its own rules, and (subject to the provisions of paragraph (2)
				and the rules thereunder) absent reasonable justification or excuse, enforce
				compliance with such provisions by its members and persons associated with a
				member. The Commission shall conduct regular and routine inspections, at least
				annually, of the registered national investment adviser association, to ensure
				that the association complies with the provisions of this title and the rules
				and regulations thereunder.
						(2)Relief of
				responsibilityThe Commission, by rule, consistent with the
				public interest and the protection of investors, and the other policies and
				purposes of this title, may relieve any national investment adviser association
				of any responsibility under this title to enforce compliance with any provision
				of this title or the rules or regulations thereunder by any member of the
				national investment adviser association or any class of such members or persons
				associated with a member.
						(h)Enforcement
				authority of the commission
						(1)Suspension,
				censure and limitation on associationsIf in its opinion such
				action is necessary or appropriate in the public interest, for the protection
				of investors, or otherwise in furtherance of the purposes of this title, the
				Commission may, by order, suspend for a period not exceeding 12 months or
				revoke the registration of a national investment adviser association, or to
				censure or impose limitations upon the activities, functions, and operations of
				the national investment adviser association, if the Commission finds, on the
				record after notice and opportunity for hearing, that the national investment
				adviser association has violated or is unable to comply with any provision of
				this title, the rules or regulations thereunder, or its own rules, or without
				reasonable justification or excuse has failed to enforce compliance with any
				such provision by a member or a person associated with a member.
						(2)Suspension and
				expulsion of membersIf in its opinion such action is necessary
				or appropriate in the public interest, for the protection of investors, or
				otherwise in furtherance of the purposes of this title, the Commission may, by
				order, suspend for a period not exceeding 12 months or expel from a national
				investment adviser association any member, if the member is subject to an order
				of the Commission pursuant to section 203(e) or if the Commission finds, on the
				record after notice and opportunity for hearing, that the member has willfully
				violated, or has participated in any transaction with or for any other person
				who the member had reason to believe was violating with respect to such
				transaction, any provision of the Securities Act of 1933, the Securities
				Exchange Act of 1934, the Investment Company Act of 1940, this title, the
				Commodity Exchange Act, or the rules or regulations under any of such statutes,
				or the rules of the Municipal Securities Rulemaking Board.
						(3)Other
				barsIf in its opinion, such action is necessary or appropriate
				in the public interest, for the protection of investors, or otherwise in
				furtherance of the purposes of this title, the Commission may, by order,
				suspend for a period not exceeding 12 months or bar any person from being
				associated with a member of a national investment adviser association, if the
				person is subject to an order of the Commission under section 203(f) or if the
				Commission finds, on the record after notice and opportunity for hearing, that
				the person has willfully violated, or has participated in any transaction with
				any other person who the person associated with a member had reason to believe
				was violating with respect to the transaction, any provision of the Securities
				Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of
				1940, this title, or the rules or regulations under any of those statutes, or
				the rules of the Municipal Securities Rulemaking Board.
						(4)Removal or
				censure of officers and directorsIf in its opinion such action
				is necessary or appropriate in the public interest, for the protection of
				investors, or otherwise in furtherance of the purposes of this title, the
				Commission may, by order, remove from office or censure any officer, director
				or any person performing similar functions of a national investment adviser
				association, if the Commission finds, on the record after notice and
				opportunity for hearing, that such person has willfully violated any provision
				of this title, the rules or regulations thereunder, or the rules of the
				national investment adviser association, willfully abused his authority, or
				without reasonable justification or excuse has failed to enforce compliance
				with any such provision by any member or person associated with a
				member.
						.
		
